DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 05 August 2021 cites three US documents which omit the first zero after the year in the document number (e.g. 2018/0223415 is listed as 2018/223415).  These three references are not properly documented on said IDS and are correspondingly lined through.  To properly document these references, they are listed on a PTO-892 concurrent with the instant Office action and no further action is required by applicant.

Terminal Disclaimer
The terminal disclaimer filed on 24 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/254396, 17/254411, 17/254444, and 17/254521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Paseuth (US 2017/0021429 – previously cited) which differs from the instant claims in that Paseuth teaches a different crystal structure from that which is claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 24 August 2021, with respect to Double Patenting Rejections have been fully considered and are persuasive.  The rejections of claims 1-6 have been withdrawn.  As outlined above, applicant has filed the requisite terminal disclaimer rendering moot the prior rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784